Action brought by plaintiff, an employee, to recover damages for personal injuries. Order (1) denying the motion of appellant Angelilli for judgment on the pleadings dismissing the complaint as to him; (2) granting plaintiff’s cross-motion to dismiss the second separate and complete defense contained in appellant Angelilli’s answer to the plaintiff’s complaint; and (3) granting the motion of defendants J. F. Shea Company, Inc., and Henry J. Kaiser Company, to strike out and dismiss the second separate and complete defense of appeEant AngeliEi to their cross-complaint, affirmed, with ten doEars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, CarsweE, Johnston and Taylor, JJ., concur. [175 Mise. 557.]